i lis-- m
                                 ELECTRONIC RECORD




COA#       01-12-01119-CR                           OFFENSE:        19.02 (Murder)

STYLE:     Jessica Tata v. The State of Texas       COUNTY:         Harris

COA DISPOSITION:        AFFIRM                      TRIAL COURT:    180th District Court


DATE: 08/19/2014                  Publish: YES      TC CASE #:      1300862




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Jessica Tata v. The State of Texas              CCA #:
                                                                          tW«/¥
     APPZLlrAHriS                      Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:
         f^ofus e</                                      JUDGE:
DATE:    /^O //. %W 2^/jT                                SIGNED:                           PC:.
JUDGE: /°C                                               PUBLISH:                          DNP:



                                                                                           MOTION FOR

  STrtr^                PKnnQN                        REHEARING IN CCA IS:
FOR DISCRETIONARY REVIEW                              JUDGE:
is refund
DAIE /=k,A         //   -20J<T                                                  ELECTRONIC RECORD

           JUDGE                   /            '       ?